ON RESPONSE TO ORDER TO SHOW CAUSE

POLEN, Judge.
We note appellant’s response, filed December 6, 1993, to the order to show cause why-sanctions should not be imposed, as contained in our November 17, 1998, opinion denying appellant’s motion for rehearing. Appellant’s response does not satisfy this court’s inquiry. Appellant persists in maintaining that its motion for rehearing was proper and not in derogation of the proscriptions against Florida Rule of Appellate Procedure 9.330(a) motions rearguing the merits. We clearly rejected such a notion in our November 17, 1993, opinion.
Accordingly, as a sanction for this flagrant violation of Florida Rule of Appellate Procedure 9.330(a), we impose a fine in the amount of $1250, to be paid within 30 days of this opinion. We further direct that this fine be paid one-half by Lawyers Title Insurance Corporation, and one-half by appellant’s counsel, McDermott, Will & Emery.
GUNTHER and FARMER, JJ., concur.